Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotteland (WO 2012/004284) in view of Koseoglu (2013/0028834). 
Gotteland teaches providing an active metal containing spent coked catalyst. Gotteland teaches a process for valorizing metals from a spent catalyst in a gasification reaction under partial oxidation conditions at 1300 degrees C to produce CO, hydrogen and a metal containing residue. The metal containing residue is recycled to recover the metals contained therein. Gotteland teaches acidification with sulfuric acid and alkalinization with sodium hydroxide (p. 4, lines 1-6). This teaches the leaching steps and the recovery of any metals from the material produced in the reactor. 
Gotteland does not teach the steps of grinding, a cold wall tubular membrane partial oxidation gasification reactor, or the claimed pressure. 
Koseoglu teaches a process for gasification of a heavy residual oil with particulate coke in order to recover synthesis gas, hydrogen and carbon monoxide. Koseoglu teaches the ground particles, a cold wall tubular membrane as part of the gasification reactor and the claimed pressure range. It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the metal recovery of Gotteland with the gasification of Koseoglu because Koseoglu teaches a refinery process that is energy efficient and produces less waste (0009). Further, the starting materials of the process of Koseoglu and Gotteland are substantially similar but it would have been obvious to attempt recover of the valuable catalyst metals while recycling the coke in a known way. 
Regarding claim 2, the catalyst does not contain any hydrocarbon oils from the feedstock and the reaction produces carbon monoxide using oxygen and steam, so the coke will be considered in the reaction as it is the source of the carbon (p. 4).
Regarding claims 3 and 4, the metal of the catalyst can be Ni, Co, Mo, W, Pt or Pd (p. 4, lines 12-14), which can all be recovered. 
Regarding claim 5, the acidification and alkalinization are performed separately with separate precipitates recovered so as to separate the metals (p. 4). 
Regarding claim 8, Gotteland teaches the recovery of the metals from the leach solution and the particulate material is subsequently treated and recycled as a solid. 
Regarding claims 9-20, Koseoglu teaches that the carrier can be a fluid such as a light hydrocarbon oil or a gas. The hydrocarbon fluid will contain at least 2% by weight hydrocarbon content (claims). The residual oil is pumpable (0029-0035). The fluid feedstream can be a gaseous feedstream. This feedstream will have a determined amount of oxygen (claims) such  as 0.5:1 to 10:1 (claim 7). The gaseous feedstream can be air. Oxygen to carbon can be the claimed ratio. 
Regarding claims 6 and 7, Gotteland teaches acidification with sulfuric acid and alkalinization with sodium hydroxide (p. 4, lines 1-6). 
Regarding claim 21, Koseoglu teaches spent catalysts will pass through a 35 Tyler mesh (claims). 
Regarding claim 22, Koseoglu teaches the claimed water-cooled heat exchange to cool the syn gas and send the steam to a turbine to produce electricity (claim 1).
Regarding claim 23, Gotteland teaches that nickel and vanadium will be contained in the feedstock (p.1, lines 34-36). 
	Regarding claims 24 and 25, claim 14 of Gotteland teaches that the metal containing residue is recycled to produce fresh metal containing catalyst. Because Gotteland teaches that the metal residue may be treated and used in any way that metal is used, it would have been obvious to use the metal in an alloy as that is a known use of metals to one of ordinary skill in the art (p. 5, p. 20, lines 4-6). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832. The examiner can normally be reached Monday-Friday 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S SWAIN/Primary Examiner, Art Unit 1732